Response to Arguments
Applicant’s arguments from the response filed on 08/09/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) “The Office does not indicate which limitations fall under fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The limitations clearly do not fall under fundamental economic principles or practices or commercial or legal interactions. Applicant explained in the response to the Office Action dated 12/8/21 why the limitations do not fall under managing personal behavior, relationships or interactions between people. In addition, the Response to Arguments appears to explicitly indicate the limitations do not manage person managing personal behavior, relationships or interactions between people by stating "rejection was not made because the claims are drawn to a human ... and the rejection was not made because the limitations require a human."”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
Applicant’s explanation dated 12/08/21 was unpersuasive. Applicant’s arguments do not follow prior case law with which the rejection and response to arguments are commiserate. For example, in the Office provided July 2018 Eligibility Quick Reference Sheet Identifying Abstract Ideas (and in a memo), the BASCOM decision – which is not drawn to a human and does not require a human – is listed as being directed to “Certain Methods of Organizing Human Activity”. Please also see MPEP 2106.04(a)(2) Part (II) for more clarity on this issue. See also the claims of Alice v CLS Bank itself. Further, the response here conveniently disregards the entirety of the response which is valuable and instructive to remedy the misunderstanding of why the response was not persuasive. Particularly, the rejection was not made because the claims are drawn to a human (otherwise the outcome Step 1 would not have been YES), and the rejection was not made because the limitations require a human, which is not in and of itself a consideration to be made for this type of rejection. As stated clearly in the rejection, the present claims cover certain methods of organizing human activity because they address problems with the “untimely diagnosis of incidental findings and/or additional ad hoc workflows executed by human agents "patching" the IT gap.” (see: specification page 2, lines 18-19). The claims address this problem by providing “for compliance of radiological follow-up recommendations in a closed loop.” (see: specification page 3, lines 11-13). Compliance of radiological follow-up recommendations in a closed loop is an abstract problem to which generic technology is applied in a way that does not provide a practical application or inventive concept.

In the remarks, Applicant argues in substance that (2) “The background of the application explains deficiencies with the existing technology. For example, the background describes an issue(s) with "the radiology information technology (IT) infrastructure" in that it may not be capable of accurately managing follow-up recommendations. The Office appears to focus on a consequence of the  technology shortcoming rather than the shortcoming. The application then describes an embodiment(s) that improves the technology, overcoming the issue(s), and the claims are directed to the improvement. Hence, even if the claims were to include a limitation(s) directed to one or more of the enumerated groupings (and they do not), the additional limitation(s) reflect an improvement to technology or technical field and would integrate any abstract idea into a practical application. Accordingly, this rejection should be withdrawn.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The claims are directed to the enumerated grouping of abstract ideas indicated in the rejection.
Applicant argues the claims are directed to a practical application of technology without indicating which additional elements provide the practical application or how they amount to more than an application of generic technology. 

In the remarks, Applicant argues in substance that (3) “The specification only provides one definition for "computer readable medium." That is, page 10, lines 2-3, of the originally filed application, expressly teaches" ... the computer readable storage medium 184 (which excludes transitory medium) .... "). Hence, the specification expressly defines computer readable storage medium as excluding transitory medium; there are no instances in which the specification defines computer readable storage medium to include transitory medium. The sections of the application cited by the Office refer to "instructions," not computer readable storage medium. The sections state that instructions may be carried by computer readable storage medium (which excludes transitory medium) and/or other medium, including transitory medium. However, claims 15-20 are limited to computer readable storage medium (which excludes transitory medium) and do not include other medium such as transitory medium. Whether the instructions can be carried by computer readable storage medium (which excludes transitory medium), transitory medium, or both does not change the fact that the subject claims are limited to instances in which the instructions are carried by computer readable storage medium (which excludes transitory medium). If the Office believes the application includes an instance in which computer readable storage medium includes transitory medium, applicant suggests the Office cite to that section of the application instead of sections that discuss instructions since the subject claims are directed to computer readable storage medium and not instructions. The originally filed application expressly teaches computer readable storage medium "excludes transitory medium," regardless of whether the processor is configured to execute an "instruction" on computer readable storage medium (non-transitory medium), transitory medium, or both. Hence, this rejection should be withdrawn.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
Applicant argues that “the specification expressly defines computer readable storage medium”, but there are no definitions provided in the specification – the word is absent from the specification. It is argued that the claims “are limited to computer readable storage medium (which excludes transitory medium) and do not include other medium such as transitory medium”, but they are not, and that they are not is precisely the origin of the rejection – the exclusion itself is not claimed. It would be acceptable to claim the exclusion as provided in the argued section of the specification, but at present, a “computer readable storage medium (which excludes transitory medium)” is not claimed as argued. The exclusion is absent from the claims, as the claims do not include the exclusion. The quoted section of the specification is acknowledged but it does not exclude all instances of the medium in question, particularly the one claimed. 
It is argued that “[i]f the Office believes the application includes an instance in which computer readable storage medium includes transitory medium, applicant suggests the Office cite to that section of the application”. This has already been performed in the previous response, but the specification includes a sufficient number of positively stated instances where explicit transitory mediums are invoked. For example, specification page 13, lines 16-20, state that: “The above may be implemented by way of computer readable instructions, encoded or embedded on a computer readable storage medium, which, when executed by a computer processor(s), cause the processor(s) to carry out the described acts. Additionally or alternatively, at least one of the computer readable instructions is carried out by a signal, carrier wave or other transitory medium.” In another example, originally filed specification page 10, lines 1-7, recites: “configured processor 182 may also execute one or more computer readable instructions carried by a carrier wave, a signal or other transitory medium.”  If Applicant believes the limitations in question are directed to non-transitory mediums, then it should be no problem to claim such to amend the claim to explicitly state what is argued is already included for to, at minimum, eliminate the ambiguity created by transitory recitations in the specification (please note, however, this is not the position of the Office, which as stated in the rejection believes the claim limitations in question encompass non-statutory embodiments). 

In the remarks, Applicant argues in substance that (4) “This is not true. In the previous Office Action dated 12/8/21, claim 1 was rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamill; claim 1 was not rejected under 103. Instead, applicant argued "Hamill does not describe each and every element as set forth in claim 1, either expressly or inherently, and, therefore, does not anticipate claim l ." Correction in the record is requested.”
There was a typo in the heading of that response to argument, please consider it corrected, thank you.

In the remarks, Applicant argues in substance that (5) “The Response to Arguments section further asserts: The Examiner has searched the specification and has not found a proper definition for the terminology "authorized" or its variants. Applicant respectfully disagrees. As explained in the response to the previous Office Action dated 12/8/21, the originally filed application explicitly defines "authorized" order. Furthermore, the originally filed application implicitly defines "unauthorized" order. For example, the instant application discloses "An 'authorized' medical imaging order for a patient is a medical imaging order prescribed by [a] healthcare practitioner with authorization to prescribe the order for the patient such as a physician." (Page 1, lines 12-14, of the originally filed application). Hence, an "unauthorized" medical imaging order is a medical imaging order that has not been prescribed by such a healthcare practitioner. The Response to Arguments section further asserts: Regardless, within the context and scope of the claims, that an imagining order is either authorized or unauthorized represents nonfunctional descriptive material and as such is not patentably significant (see: In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) .... MPEP 2111.05 Functional and Nonfunctional Descriptive Material states: ... "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015)" (Emphasis added). The terms "authorized" and "unauthorized" do not claim the content of the imaging order. Rather, the terms "authorized" and "unauthorized" indicate, respectfully, whether or not the imaging order is prescribed by a healthcare practitioner with authorization to prescribe the order for the patient, e.g., a physician. Hence, the terms "authorized" and "unauthorized" do not represent nonfunctional descriptive material and are patently significant. The previous Office Action dated 12/8/21 asserted Hamill discloses the subject limitation in Fig. 4 and paragraphs [0034] and [0036]. As explained in the response thereto, Hamill discloses medical personnel create orders ... imaging orders ... for a patient . . . . (Paragraph [0034]). Hamill further discloses that a new order is evaluated to determine whether it is similar to an existing order. (Paragraph [0036]). Hamill further discloses displaying duplicate or similar orders to allow medical personnel to modify or delete an order. (Paragraphs [0030] and [0037]). Hamill does not teach, disclose or suggest that a processor generates an "unauthorized" imaging order, let alone from a follow-up recommendation and evaluating it. In stark contrast, Hamill expressly teaches that medical personnel create the orders, i.e. authorized orders. Hence, Hamill does not describe each and every element as set forth in claim 1, either expressly or inherently, and, therefore, does not anticipate claim 1.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The Examiner is not persuaded by any argued “implicit[] defin[itions]”. 
The previous response was clear as to why the terms “authorized” and “unauthorized” can represent nonfunctional descriptive material. There is no definition of the terms in the specification, implicit or otherwise. The specification has been searched and no proper definition for the terminology “authorized” or its variants is provided. Within the context and scope of the claims, that an imagining order is either authorized or unauthorized is nonfunctional because determining the overlap of two or more imaging orders can be performed without variation regardless of the imagining orders being labeled authorized or unauthorized. Further, there is no clear division between what constitutes a medical order and prescription, nor is there a clear limitation as to what may constitute a medical order or prescription – they could range from a recommendation that the patient get more sleep and exercise, drink more water, receive physical therapy, undergo chemotherapy, have an x-ray performed, or receive an over or under the counter drug. They could essentially constitute anything. Regardless, Hamill still teaches the nonfunctional descriptive material of authorized and unauthorized medical imaging orders by way of signing the order (see: Hamill, paragraph 49).
The claimed function pertinent to this argument is a processor to “generate” an imaging order. The claims are broad and encompass what is generated (an imaging order), not how it is generated, based on what input (other than a recommendation), or what has triggered the generation. The claims are broad as to the issue of what it means to generate an imaging order. Hamill meets the broad claim limitation in question when teaching a window on a display of a system that renders an imagining order. The creation is based upon practitioner entry of additional/new order details that would constitute the imaging order for a follow-up recommendation in question, which is more disclosure as to how to generate an imaging order than what is claimed and therefore is sufficient to meet the broad limitation in question.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SOREY/               Primary Examiner, Art Unit 3626